United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.G., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Orlando, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1342
Issued: February 11, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 15, 2010 appellant filed a timely appeal from a March 2, 2010 decision of the
Office of Workers’ Compensations Programs denying her request for reconsideration without a
merit review. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this
decision. Because more than 180 days have elapsed between the most recent merit decision of
the Office dated February 19, 2009 to the filing of this appeal, the Board lacks jurisdiction to
review the merits of the case.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
without a merit review under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On January 29, 2003 appellant, then a 39-year-old transportation security screener, was
injured when she lifted heavy luggage onto a table. The Office accepted her claim for right

shoulder tendinitis, cervical sprain, lumbar sprain and temporary aggravation of cervical
spondylosis. Appellant stopped working on May 9, 2003, did not return and received
compensation for temporary total disability.
In a December 6, 2007 letter, the Office requested that appellant submit a physician’s
medical report regarding her current condition to determine whether she was entitled to
compensation benefits for continuing disability.
In a December 12, 2007 report, Dr. Rebecca Holdren, an attending physician and a
Board-certified physiatrist, noted that appellant complained of cervical and lumbar pain and right
shoulder symptoms beginning approximately six years prior. She examined appellant’s upper
right extremity and observed limited external rotation of the shoulder, generalized severe
tenderness of the shoulder girdle, generalized moderate tenderness of the proximal upper arm
and generalized severe crepitation. Dr. Holdren reported right upper paraspinal muscle
tenderness and restricted lateral bending of the left posterior head and neck. A July 27, 2004
magnetic resonance imaging (MRI) scan revealed degenerative spondylotic changes involving
the left neural foramen at the C5-6 and C6-7 regions and minimal broad bulging at the T7-8 and
T8-9 discs. Dr. Holdren diagnosed reflex sympathetic dystrophy and rotator cuff syndrome of
the right shoulder and displacement of cervical and thoracic intervertebral discs. She stated that
appellant was not working and remained “totally disabled due to work injury.”
A February 14, 2008 evaluation of appellant’s right shoulder MRI scan from Drs. Irene
Darocha and Joel D. Swartz, a Board-certified diagnostic radiologists, showed mild thickening of
and intermediate signal intensity distally within the supraspinatus muscle tendon, indicative of
tendinosis, and a one-centimeter lesion at the humeral head in the region of the epiphyseal scar
having the appearance of an enchondroma.
In an April 3, 2008 report, Dr. Holdren noted that appellant’s right shoulder pain radiated
down to her arm and wrist and appellant had trouble lifting “even the lightest items.” She
additionally diagnosed drug dependence and commented that a nurse practitioner suggested
supraspinatus tendinosis on March 5, 2008.
In an April 29, 2008 letter, the Office referred appellant for a second opinion examination
to Dr. James Bethea, a Board-certified orthopedic surgeon. In a May 30, 2008 report, Dr. Bethea
detailed that she complained of pain radiating to her right middle, ring and little fingers, a
winged scapula and difficulty lifting with her upper right extremity. Anteroposterior and lateral
x-rays exhibited disc space narrowing at the C5-6 and C6-7 vertebrae, which he opined was
possibly age related. Dr. Bethea also reviewed appellant’s prior MRI scan results. On physical
examination, he noted uncomfortable lateral rotation at the cervical spine and limited flexion,
extension, lateral rotation and lateral bending at the lumbar spine due to pain. Dr. Bethea further
observed discomfort caused by the apprehension maneuver, impingement test and cross body
adduction. He diagnosed cervical and lumbar sprains and right shoulder tendinitis, stating that
appellant’s condition evolved into a chronic pain status “because of her injury at work in 2003”
that was “out of proportion to the pathology seen on the diagnostic imaging.” Dr. Bethea stated
that her condition was not due to a preexisting injury. He concluded that appellant could not
resume her regular position as a transportation security screener, which entailed lifting and

2

prolonged standing, but found her capable of performing sedentary work for a maximum of four
hours a day.
On July 18, 2008 the Office notified appellant that her case would be referred to a referee
physician to resolve a conflict in medical opinion between Dr. Holdren who supported total
disability and Dr. Bethea, who found that she was able to return to restricted duty.
In an October 9, 2008 report, Dr. Holdren reiterated that appellant was permanently
disabled.
In an October 29, 2008 letter, the Office referred appellant for a referee examination to
Dr. John P. Evans, a Board-certified orthopedic surgeon. In a November 24, 2008 report,
Dr. Evans commented that she complained of pain in the right upper extremity, low back and
leg, numbness of the hand and tenderness in the right low back. He reviewed appellants past
x-rays and MRI scans and noted cervical spine disc space narrowing, thoracic disc bulging,
tendinosis of the right biceps tendon and an enchondroma in the right scapula. Dr. Evans
examined her and observed tenderness and limited range of motion (ROM) of the lumbar spine,
pain over the trochanteric bursa and positive supine straight leg raise tests for both legs. In
addition, he observed a slight winging of the right scapula, painful upright passive and active
ROM of the right elbow, global tenderness of the right shoulder, neck, trapezium and humerus
areas and limited passive flexion, abduction and internal rotation of the right shoulder.
Dr. Evans diagnosed chronic right shoulder and neck pain and ongoing narcotic dependence,
opining that the chronic pain syndrome was separate and unrelated to the January 29, 2003
incident. He opined that the accepted conditions had resolved noting that objective findings did
not support the symptoms presented. Dr. Evans found no disability due to the employment
injury and opined that she could perform some work since her narcotic medication allowed her to
carry out some of her activities of daily living.
By notice dated January 8, 2009, the Office proposed to terminate appellant’s
compensation benefits on the grounds that Dr. Evans’ November 24, 2008 report established that
she no longer had residuals of her January 29, 2003 employment injury.
In a letter received by the Office on February 2, 2009, appellant disagreed with the
proposed termination action, contending that she had residuals of her work injury. She attached
January 16, 2009 notes from Dr. Lesle Long, a Board-certified internist, and a pharmacist
regarding her reliance on pain medication and a January 26, 2009 work capacity evaluation from
Dr. Holdren noting that appellant reached maximum medical improvement and recommending a
gradual return to indefinite restricted duty.
By decision dated February 19, 2009, the Office terminated appellant’s compensation
benefits effective February 20, 2009.
Appellant subsequently submitted a May 1, 2008 nurse practitioner’s report signed by
Dr. Holdren. She exhibited stable tenderness of the right upper paraspinal muscle and restricted
rotation of the right shoulder and reached maximum medical improvement.
In a January 13, 2010 report, Dr. Stanley Golovac, a Board-certified anesthesiologist,
reviewed the history of appellant’s cervical, lumbar and right shoulder condition and medical
3

treatment, pointing out Dr. Bethea’s opinion that her current state was secondary to the
January 29, 2003 incident. He reviewed her MRI scans and noted disc bulging, moderate facet
arthrosis and mild spondylosis of the cervical vertebrae, moderate spondylosis of the lumbar
vertebrae and moderate spondylosis, mild disc space narrowing and protrusion of the
lumbosacral joint. Dr. Golovac advised that they did not disclose any significant pathology that
obstructed appellant from working. He further commented that she had good mechanical
function in all peripheral joints, intact push-and-pull movement of the upper and lower
extremities and possible mild myofascial defused pain secondary to inactivity and
deconditioning since 2003. Dr. Golovac recommended that appellant refrain from working until
diagnostic tests confirmed the etiology of her pain.
Appellant also provided a family nurse practitioner’s February 5 and March 5, 2009
notes, a copy of Dr. Holdren’s April 3, 2008 report and Social Security Administration (SSA)
earnings data.
Appellant requested reconsideration on February 10, 2010. She submitted a January 22,
2010 SSA disability benefit application and two factual statements, which detailed her
continuing right shoulder, neck and lower back pain as well as professional and financial
difficulties relating to her new position with the employing establishment after returning to work
on June 3, 2009. Dr. Golovac provided January 7 and 11, 2010 notes stating that appellant did
not reach maximum medical improvement, was incapable of performing regular work and should
be placed on restricted duty until a proper diagnosis was rendered.
By decision dated March 2, 2010, the Office denied appellant’s request for
reconsideration, finding that the evidence submitted was not sufficient to warrant review of the
February 19, 2009 decision.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,1 the Office’s regulations provide that the evidence or
argument submitted by a claimant must either: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.2 Where the request for reconsideration fails to meet at least one of
these standards, the Office will deny the application for reconsideration without reopening the
case for a review on the merits.3

1

5 U.S.C. § 8128(a). See generally 5 U.S.C. §§ 8101-8193.

2

E.K., 61 ECAB ___ (Docket No. 09-1827, issued April 21, 2010). See 20 C.F.R. § 10.606(b)(2).

3

L.D., 59 ECAB 648 (2008). See id. at § 10.608(b).

4

ANALYSIS
The Office’s February 19, 2009 decision terminated appellant’s medical and wage-loss
benefits on the grounds that Dr. Evans’ November 24, 2008 report established that her accepted
cervical and lumbar sprain and temporary aggravation of cervical spondylosis were resolved and
that her current condition was not related to the January 29, 2003 work injury. Appellant
requested reconsideration on February 10, 2010 and argued that she continued to feel pain in her
right shoulder, neck and lower back and encountered numerous professional and financial
difficulties after returning to work on June 3, 2009. These arguments, however, do not show that
the Office erroneously applied or interpreted a specific point of law or advance a relevant legal
argument not previously considered by the Office.4
Appellant also submitted new medical evidence. In a January 13, 2010 report,
Dr. Golovac evaluated appellant’s injury history and earlier diagnostic examinations, noting that
Dr. Bethea connected the January 29, 2003 incident to her current cervical, lumbar and right
shoulder pain while the MRI scans did not indicate a significant pathology that obstructed her
from working. Dr. Golovac did not address the underlying issue of whether she had any
continuing residuals or disability causally related to the work injury. He merely recommended
that appellant refrain from working until diagnostic tests confirmed the etiology. Dr. Golovac
reiterated that appellant was disabled in his January 7 and 11, 2010 notes. The Board has held
that the submission of evidence which does not address the particular issue involved does not
constitute a basis for reopening a case.5 The underlying issue here is whether appellant sustained
residuals of her January 29, 2003 employment injury. Since Dr. Golovac offered no opinion on
the matter, his records were irrelevant and insufficient to warrant reconsideration.
Neither of Dr. Holdren’s reports constitutes a basis for reopening appellant’s case. The
May 1, 2008 report did not discuss whether the events of January 29, 2003 caused or aggravated
her current condition. The April 3, 2008 report was previously considered as it was of record
before issuance of its February 19, 2009 decision.6
The nurse practitioner’s February 5 and March 5, 2009 notes do not constitute relevant
medical evidence as a nurse practitioner is not a physician as defined under the Act.7
Appellant also submitted several SSA documents to demonstrate her disability status.
The Board has held that findings of disability by the SSA do not establish findings of disability
under the Act for the purposes of receiving workers’ compensation, given that different standards
4

See Charles A. Jackson, 53 ECAB 671 (2002) at n.14; Daniel O’Toole, 1 ECAB 107 (1948) (request for
reconsideration predicated on legal premise should contain at least an assertion of an adequate legal premise having
some reasonable color of validity).
5

Mary Lou Barragy, 46 ECAB 781 (1995).

6

Edward W. Malaniak, 51 ECB 279 (2000) (submission of evidence which repeats or duplicates evidence already
in the case record does not constitute a basis for reopening a case).
7

5 U.S.C. §§ 8101(2); L.D., supra note 3. See also Charley V.B. Harley, 2 ECAB 208, 211 (1949) (medical
opinion, in general, can only be given by a qualified physician).

5

of medical proof are utilized in making these determinations.8 Therefore, these documents are
not relevant to the underlying issue of whether appellant continued to have disability or residuals
of her January 29, 2003 employment injury.
Because appellant did not show that the Office erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered, or submit
relevant and pertinent new evidence, she is not entitled to a review of the merits of her claim.
On appeal, appellant argues that the Office’s decision was contrary to fact and law. As
noted, she did not submit sufficient evidence or argument to warrant reopening of the
February 19, 2009 decision under 20 C.F.R. § 10.606(b)(2).
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s claim for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the March 2, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 11, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

Daniel Deparini, 44 ECAB 657, 659-60 (1993).

6

